United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1280
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Douglas Wayne Moffatt,                   *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: June 20, 2000
                                Filed: June 23, 2000
                                    ___________

Before RICHARD S. ARNOLD, BRIGHT, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       While he was serving the supervised release portion of a sentence he received
for a bank robbery conviction, Douglas Wayne Moffatt admitted to violating a release
condition, i.e., he was discharged--unsuccessfully--from a 6-month drug treatment
program. Following a revocation hearing, the district court1 revoked supervised release
and imposed a 12-month-and-1-day term of imprisonment with no additional supervised




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
release. Moffatt now appeals, claiming the district court abused its discretion by
imposing an unduly harsh revocation sentence. We affirm.

      When a district court finds by a preponderance of the evidence that a defendant
has violated a release condition, the district court may revoke supervised release and
impose imprisonment without credit for time previously served on postrelease
supervision. See 18 U.S.C. § 3583(e)(3). We review for abuse of discretion. See
United States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995).

       We have reviewed the record and Moffatt’s brief, and conclude the district court
neither exceeded the limits of section 3583(e), nor abused its discretion, by imposing
the 12-month-and-1-day revocation sentence. See 18 U.S.C. § 2113(a) (providing for
up to 20 years imprisonment for bank robbery); 18 U.S.C. § 3559(a) (offense
punishable by 10-25 years imprisonment is Class C felony); 18 U.S.C. § 3583(e)(3)
(defendant may not be required to serve more than 2 years in prison on revocation of
supervised release if offense that resulted in term of supervised release is Class C
felony).

       In particular, we note this was the second time Moffatt violated his supervised
release. After the first violation, the district court refrained from revoking supervised
release and instead modified Moffatt’s release conditions to include a 6-month stay in
a drug treatment facility, a condition with which Moffatt was unable to comply.

      Accordingly, we affirm.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-